Citation Nr: 0200774	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  97-27 226A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a compensable rating for left elbow bursitis.  



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel









INTRODUCTION

The veteran served on active duty from October 1991 to April 
1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1996 rating decision of the Houston, Texas 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for left elbow bursitis and 
assigned a non-compensable rating.  The veteran has perfected 
an appeal of the rating assigned.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA); codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  VA has 
recently issued final regulations to implement these 
statutory changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Hence, it applies in this case.  

The veteran seeks a compensable rating for left elbow 
bursitis.  A review of the claims file reveals that he was 
scheduled to be examined by VA in connection with this claim 
on 4 different occasions between March 1998 and December 1999 
but failed to report each time.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, (1) in an 
original compensation claim, the claim shall be rated based 
on the evidence of record; (2) in any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655 (2001).  

In the instant case, the veteran has appealed the rating 
assigned with the grant of an original claim.  Hence, the 
rating must be based on the evidence of record.  The evidence 
of record includes the veteran's service medical records, 
which are incomplete as there is no report of an examination 
conducted in conjunction with his separation from service.  
His separation document reveals that he was released from 
active duty prior to completion of his term of service as a 
result of a failure to meet weight standards.  In such 
circumstances it is quite likely that he faced a Medical 
Evaluation Board, and that a physical examination was 
conducted in conjunction with the Medical Evaluation Board 
proceedings.  Particularly since his separation from service 
was relatively recent, there is a good likelihood that 
reports of the Medical Board and/or physical examination are 
stored at some records storage location.  

Given the above, VA is on notice that there is evidence 
outstanding which it is bound to obtain.  38 U.S.C.A. § 5103A 
(c).  As the veteran has failed to report for examinations, 
the findings of a Medical Evaluation Board or service 
separation examination would be the most current and best 
evidence to evaluate the left elbow bursitis which could be 
obtained.  Such evidence may contain information critical to 
the issue on appeal.  In light of the foregoing, further 
development is indicated.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should arrange for an 
exhaustive search for further service 
medical records, specifically any service 
separation examination report and/or any 
report of a Medical Board Evaluation.  
The search should encompass all storage 
facilities where the records may have 
been sent, and should include a review of 
the veteran's service personnel file.  
The veteran should also be contacted and 
asked to submit copies of any such 
reports in his possession.
2.  The RO must review the claims file 
and ensure that the development requested 
above, and any further notification and 
development action required by the VCAA, 
are completed.  Then the RO should 
readjudicate the claim based on any 
additional information obtained.  If the 
benefit sought remains denied, the 
appellant should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond, and the case should be returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

